Citation Nr: 0711092	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
lumbar spine.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative spondylosis of the cervical spine.

3.  Entitlement to an initial rating in excess of 40 percent 
for chronic low back strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and additional reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and February 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board previously remanded this matter in June 2003.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not 
diagnosed during service, did not manifest to a compensable 
degree within one year of separation from service and is not 
otherwise related to service.

2.  A service-connected low back disability did not cause an 
increase in the severity degenerative joint disease of the 
lumbar spine.   

3.  The evidence prior to September 23, 2002 does not 
demonstrate pronounced intervertebral disc syndrome.   

4.  The evidence since September 23, 2002 does not 
demonstrate that the veteran's cervical spine disability 
caused incapacitating episodes having a total duration of at 
least six weeks during a 12-month period.

5.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by pain and limitation of motion 
and without ankylosis.

6.  The evidence since September 26, 2003 demonstrates that 
the veteran's low back disability is manifested by forward 
flexion of the thoracolumbar spine of 80 degrees and without 
ankylosis.
CONCLUSIONS OF LAW

1.  Discogenic disease of the lumbar spine was not incurred 
during active duty service, may not be presumed to have been 
incurred during service and was not aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for a rating in excess of 40 percent for 
degenerative spondylosis of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A, Diagnostic Codes 
5292, 5295 (2002) 5293 (2002-2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).

3.  The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71A, Diagnostic Codes 5292, 5295 (2002) 5293 (2002-2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. 

In this case, the rating decisions on appeal preceded the 
enactment of the VCAA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the RO decision from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that notice error of this kind may 
be non-prejudicial to a claimant.

A February 2004 letter to the veteran provided VCAA notice 
regarding his service connection claim.  This notice 
described the evidence necessary to substantiate the claims 
for service connection and for increased rating, informed the 
veteran of VA's duty to assist and advised him what evidence 
VA would be responsible for obtaining and what evidence VA 
would assist him in obtaining.  This letter also advised the 
veteran to submit any relevant evidence in his possession.   
Although the February 2004 VCAA notice letter did not provide 
the veteran with notice of the requirements of a claim for an 
increased rating, several other communications from the RO to 
the veteran including a February 2003 Supplemental Statement 
of the Case and a June 2006 Supplemental Statement of the 
Case provided the text of the applicable rating criteria.  

The Board finds that any error with respect to the timing and 
content of VCAA notice was harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims. Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in this 
case.  The relevant available medical evidence has been 
obtained and associated with the claims file.
A review of the claims file shows that the RO made several 
attempts to obtain service medical records from the veteran's 
period of reserve duty and that those records were determined 
to be unavailable.

The veteran has also been afforded several VA examinations in 
conjunction with these claims, from which medical opinions 
have been obtained.  The Board concludes that the 
requirements of the duty to assist have been satisfied in 
this case.

II.  Analysis of Claims

A.   Service connection for Disc Disease of the Lumbar Spine

The veteran contends that his service-connected low back 
strain may have contributed to the development of 
degenerative disc disease of the lumbar spine.  
Alternatively, he claims that service-connected low back 
strain aggravated his lumbar disc disease.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006). 
 
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  38 
C.F.R. § 3.310 (b) (2006).

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from August 1975 to 
August 1978.  Service medical records show that the veteran 
was hospitalized in September 1977 with a diagnosis of acute 
low back strain.  Records indicate that the veteran was 
placed on a period of convalescent leave and subsequently 
discharged to duty.  The June 1978 separation examination is 
negative for any findings of lumbar disc disease.    

Post-service medical records reflect current  treatment for 
lumbar discogenic disease.  There is no evidence that 
establishes that lumbar discogenic disease manifested to a 
compensable degree within one year of separation from 
service.  

A February 1983 VA examination notes the veteran's history of 
low back strain during service.  The report does not contain 
any findings of lumbar disc disease.  

A VA MRI report, dated in October 1996, reflects an 
impression of mild degenerative changes at L5-S1with no 
evidence of disc herniation or significant disc bulge.  An 
evaluation from the Pasadena Rehabilitation Institute, dated 
in June 1999, demonstrates a diagnosis of lumbar facet 
arthropathy.

Several VA x-ray reports dated from 1999 to 2005 also contain 
findings of degenerative changes of the lumbar spine.

As noted previously, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson, supra.

In this case, the first two Hickson requirements have been 
satisfied.  The evidence shows an in-service injury and 
medical evidence of a current diagnosis of degenerative 
disease of the lumbar spine.  The Board must then consider 
whether there is medical evidence of a nexus between the low 
back strain that was treated during service and the veteran's 
current lumbar spine disability.  

Positive nexus opinions are found in a VA outpatient 
treatment record dated in 1990 and in a private medical 
report dated in July 1995.  An outpatient VA treatment note 
dated in 1990 contains notations regarding the cervical and 
lumbar spine.  This treatment note contains the statement, 
"all the above neck and back is service-connected."  

Private treatment reports from the Cameron Medical Group, 
dated in July 1995, the veteran was seen on several occasions 
for recurrent flare-ups of lower back cervical pains and 
shoulder pains.  The physician opined that the veteran's 
lower back disc disease is secondary to service-connected 
back strain.

Several VA examinations of the lumbar spine have found no 
nexus to service.  At an August 2000 VA examination, the 
examiner diagnosed lumbar degenerative disc disease and 
opined that the condition is not related to service.  The 
examiner opined that the veteran's lumbar degenerative disc 
disease is age-related.  The examiner specifically referred 
to a 1996 MRI report and noted that that report showed no 
herniation of the lumbosacral spine.  The examiner reasoned 
that degenerative disc disease is not uncommon with age and 
is not dependent upon musculoligamentous strain to occur.

The veteran underwent a VA examination in March 2001.  In a 
report of a March 2001 VA examination, the examiner stated 
that degenerative disc disease of the lumbar spine is not 
related to service.  The examiner opined that, while trauma 
influences the occurrence of degenerative disc disease, the 
veteran's condition was more likely than not secondary to a 
degenerative process.

The veteran had another VA examination of the lumbar spine in 
April 2001.  The examiner diagnosed degeneration of the 
lumbosacral spine and opined that such degeneration is 
attributable to aging and "wear and tear" in the 
lumbosacral spine and is unrelated to the service-connected 
low back strain.

At a November 2005 VA examination, the examiner diagnosed 
degenerative arthritis of the lumbar spine. The examiner 
opined that there is no evidence of degenerative disc 
disease.  The examiner reviewed the claims file and found 
that an x-ray of the lumbar spine during service was negative 
for any abnormalities.  The examiner opined that degenerative 
changes of the lumbar spine were not caused or aggravated by 
chronic low back strain.  The examiner reasoned that changes 
on x-ray did not occur or some 20 years after the veteran's 
service and stated that it was medically impossible to relate 
the two conditions.  

 In an addendum to the November 2005 VA examination report, 
the VA examiner opined that the veteran's service-connected 
lumbar strain did not cause or aggravate degenerative 
arthritis of the lumbar spine.  The examiner stated that that 
the degenerative changes of the lumbar spine are more likely 
age-related.  The examiner further stated that he could not 
specify with certainty which manifestations are associated 
with lumbar strain and which manifestations are associated 
with degenerative arthritis of the lumbar spine.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the medical evidence.  The Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In this case, the Board concludes that the 
weight of the medical evidence is against a finding of a 
medical nexus between the lumbar spine degenerative changes 
and the low back strain noted during service.  The VA 
examination reports that were based upon complete review of 
the claims file all found no nexus to service.  Those VA 
examiners have opined that the veteran's lumbar spine 
disability is related to the aging process.  Neither the VA 
outpatient treatment note nor the outpatient report from 
Cameron Medical group that provided positive nexus opinions 
were based upon a review of the claims file or contain 
rationales for the opinions expressed. 

The Board concludes that there is a preponderance of medical 
evidence against a finding of a nexus to service.  
Degenerative changes of the lumbar spine were not diagnosed 
during service or for years after separation.  The VA 
examination reports which were based upon examination of the 
veteran as well as a review of the claims file, all found no 
nexus to service.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.   






B.	Increased Rating Claims

1.  Applicable Law and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Under DC 5292, limitation of motion of the lumbar spine was 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 40 percent disabling when 
severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
A 40 percent evaluation was assignable for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent evaluation was the highest evaluation 
available under Diagnostic Code 5295.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, the only other DCs that allowed 
for an evaluation in excess of 40 percent were 5285, which 
governed residuals of fractures of the vertebra and is 
therefore not applicable to this appeal, and DCs 5286 and 
5289.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  Under 
DC 5286, an evaluation of 60 percent was assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation was assignable for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. §4.71a, DC 5286.  Under DC 5289, a 
50 percent evaluation was assignable for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289.

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2006)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

2.	Increased Rating for Cervical Spondylosis

The veteran seeks an increased rating for degenerative 
spondylosis of the cervical spine.  This condition is 
presently rated as 40 percent disabling pursuant to 
Diagnostic Code 5293.  

Under the rating criteria in effect prior to September 2002, 
under Diagnostic Code 5293, a maximum rating of 60 percent 
was assignable for pronounced intervertebral disc syndrome; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).

Effective September 26, 2003, a 60 percent rating for 
intervertebral disc syndrome is applicable where there is 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the preceding 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Diagnostic Code 5243, Note 1.

A reserve medical record dated in August 1981 reflects that 
the veteran was seen for complaints of neck pain after 
falling from a bunk bed.  A radiographic report noted minimal 
osteoarthritic changes of the spine.

Post-service private medical records, VA outpatient records 
and VA outpatient treatment records show that the veteran has 
had ongoing treatment for neck pain.  Ongoing complaints and 
treatment for neck pain are also shown in numerous private 
chiropractic records.  

Reports of VA examinations in October 1998, August 2000 and 
March 2001 all reflect complaints of chronic neck pain, as 
well as decreased motion with pain.

At the October 1998 VA examination,  the veteran had forward 
flexion of the cervical spine of 50 degrees with pain, 
extension of 60 degrees with pain, right lateral flexion of 
35 degrees and left lateral flexion of 45 degrees.  Left and 
right lateral rotation of the cervical spine were both 70 
degrees.  Pain was noted with all range of motion testing.  
The October 1998 examination report does not show any 
findings of persistent symptoms compatible with sciatic 
neuropathy or absent ankle jerk.  

At an August 2000 VA examination, the veteran reported 
constant neck pain.  The veteran had flexion of the cervical 
spine of 30 degrees and extension of 45 degrees.  Right and 
left lateral flexion were both 15 degrees.  Lateral rotation 
of the cervical spine was 45 degrees to the right and 50 
degrees to the left.  Pain was noted with all flexion and 
extension.  

The veteran underwent a VA examination of the peripheral 
nerves in March 2001.  A report of that examination reflects 
that the veteran reported chronic neck pain that radiated 
down the upper back and down the left arm.  The veteran 
reported radiation of his back pain down the outside and 
posterior aspect of the left leg.  He complained of numbness 
in the left foot.  Cervical spine flexion was 20 degrees, and 
extension was 30 degrees.  The veteran had right lateral 
flexion of the cervical spine of 20 degrees and left lateral 
flexion of 25 degrees.  Right lateral rotation was 40 
degrees, and left lateral rotation was 45 degrees.  On 
neurological examination, the examiner noted that the veteran 
had weakened extension of the left knee with pain.  The 
examiner diagnosed degenerative disc disease of the lumbar 
and cervical spine with sciatica. 

At a VA examination in November 2005, the veteran reported 
that bedrest was prescribed for his cervical and lumbar spine 
conditions for one week in 2005.
He complained of numbness and tingling on the inside of the 
left calf and the medial aspect of both feet.  Range of 
motion testing of the cervical spine revealed flexion of 40 
degrees and extension of 20 degrees.  The veteran had right 
lateral bending to 20 degrees and left lateral bending to 28 
degrees.  Right rotation of the cervical spine was 20 
degrees, and left rotation was 45 degrees.  Neurological 
examination showed normal motor functions in the lower 
extremities.  The examiner noted sensory deficits on the 
lateral aspect of the right calf and dorsomedial aspect of 
both feet.   Knee and ankle jerks were unobtainable.  The 
examiner attributed these symptoms to diabetes, diagnosed in 
2001.  

The veteran underwent a VA examination of the peripheral 
nerves in March 2006.  The veteran reported a history of back 
pain with numbness and tingling in both feet.  A report of 
that examination reflects findings of mild sensory 
neuropathy.  The examiner opined that these findings may 
represent a diabetic sensory neuropathy.  Nerve conduction 
studies of the lower extremities were normal bilaterally.  
Nerve conduction studies of the upper extremities showed 
increased insertional activity at the C5-C6 paraspinal 
muscles bilaterally.  The examiner stated that this may 
reflect cervical degenerative disc disease at the C5-C6 
level.  

The Board concludes that the evidence in this case does not 
satisfy the criteria for a rating in excess of 40 percent for 
degenerative spondylosis of the cervical spine under any of 
the applicable rating criteria. Although the veteran's 
complaints of cervical spine pain and findings of limited 
motion are well-documented throughout the record, the 
criteria for a 60 percent rating have not been met.  Under 
the criteria in effect prior to September 23, 2002,  a 60 
percent rating requires evidence of findings consistent with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  While the most 
recent neurological found that the veteran had diminished 
knee and ankle reflexes, the examiner attributed these 
symptoms to diabetic peripheral neuropathy rather than 
cervical disc disease.   

Under the rating criteria in effect since September 23, 2002, 
a rating in excess of 40 percent is applicable only where 
there is evidence of  incapacitating episodes having a total 
duration of at least six weeks during a one-year period.  See 
Diagnostic Code 5293.  The most recent VA examination report 
indicated that the veteran was incapacitated for 
approximately one week in a 12-month period due to his 
cervical spine disability.   

For the foregoing reasons, the Board concludes that the 
criteria for a rating in excess of 40 percent for cervical 
spondylosis have not been met.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt. 

3.  Increased rating for low back strain

The veteran's low back strain has been evaluated as 40 
percent disabling pursuant to Diagnostic Codes (DC) 5292, 
pertaining to limitation of motion of the lumbar spine and 
5295, pertaining to lumbosacral strain.  

The veteran's low back disability is presently rated as 40 
percent disabling.  The evidence in this case, including VA 
and private medical records, indicates that the 
manifestations of the veteran's low back strain do not meet 
the requirements for a rating in excess of 40 percent under 
any of the applicable rating criteria.   

VA and private medical records demonstrate complaints of low 
back pain and findings of limited motion of the lumbar spine.  
A higher rating is not warranted unless there is medical 
evidence of ankylosis.  As the medical evidence does not 
demonstrate intervertebral disc syndrome, the veteran's 
lumbar spine condition may not be rated under those criteria.    

A report of a Department of Social Services disability 
evaluation conducted in September 1999 shows that the veteran 
had forward flexion of 70 degrees and left and right lateral 
bending of 15 degrees.  There were no findings of ankylosis.

At a March 2001 VA examination, the veteran had thoracolumbar 
forward flexion of 45 degrees and extension of 25 degrees.  
The veteran had right lateral flexion of 25 degrees and left 
lateral flexion of 30 degrees.  Right and left lateral 
rotation were 20 degrees each.  The examiner assessed chronic 
low back pain with paresthesias of the left leg and 
degenerative disc disease of the lumbar spine.  
The report of the November 2005 VA examination indicates that 
the veteran had forward flexion of the thoracolumbar spine of 
80 degrees and extension of 20 degrees.  Right and left 
lateral bending were to 20 degrees.  The veteran had right 
and left rotation of 25 degrees.  Pain was noted with range 
of motion testing and upon repetitive use.  X-rays taken 
during the November 2005 VA examination revealed normal 
lordosis of the lumbar spine with well-maintained 
intervertebral joint spaces.  The examiner noted minimal 
spurring of the lumbar vertebrae.  The examiner opined that 
there is no evidence of degenerative disc disease of the 
lumbar spine.

Taking into account the relevant evidence, the Board 
concludes that a rating in excess of 40 percent is not 
applicable in this case.  The Board has considered the 
applicability of the diagnostic criteria in effect prior to 
September 26, 2003, as well as the revised criteria and 
concludes that a rating in excess of 40 percent for low back 
strain is not warranted. A rating under Diagnostic Code 5293 
may not be awarded, as there is no evidence of intervertebral 
disc syndrome.  The Board has also considered the 
applicability of the rating criteria of Diagnostic Codes 
5292, 5295 and the General Rating Formula.  However, a rating 
in excess of 40 percent may not be awarded under those 
Diagnostic Codes unless there is evidence of ankylosis.   

For the foregoing reasons, the Board concludes that there is 
a preponderance of the evidence against the veteran's claim 
for an increased rating for low back strain.  As the evidence 
is not in relative equipoise, the veteran may not be afforded 
the benefit of the doubt.  










ORDER


Service connection for lumbar discogenic disease is denied.

A rating in excess of 40 percent for degenerative spondylosis 
of the cervical spine is denied.

An initial rating in excess of 40 percent for low back strain 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


